Exhibit 10.1

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (the “Agreement”) dated as of January 9, 2007, by and
between iParty Corp. a Delaware Corporation, with headquarters located at 270
Bridge Street, Dedham, Massachusetts 02026 (the “Company”) and Highbridge
International LLC (the “Investor”).

WHEREAS,

A.            The parties hereto are parties to that certain Securities Purchase
Agreement dated as of September 15, 2006 (the “Securities Purchase Agreement”)
pursuant to which the Investor purchased a Warrant (the “Existing Warrant”)
exercisable for shares of common stock of the Company (the “Warrant Shares”) in
accordance with the terms of the Existing Warrant.

B.            Contemporaneously with the execution and delivery of the
Securities Purchase Agreement, the Company and the Investor entered into a
Registration Rights Agreement, dated as of September 15, 2006 (the “Registration
Rights Agreement”) pursuant to which the Company agreed to provide certain
registration rights in respect of the Warrant Shares under the Securities Act of
1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder and applicable state securities law.

C.            The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, to amend the Purchase Agreement, the
Registration Rights Agreement and the Existing Warrant each as set forth herein.

D.            Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Securities Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the material
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:


1.                                       AMENDMENTS TO TRANSACTION DOCUMENTS.


1.1.          SECURITIES PURCHASE AGREEMENT; REGISTRATION RIGHTS AGREEMENT.  THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND EACH OF
THE OTHER TRANSACTION DOCUMENTS ARE EACH HEREBY AMENDED AS FOLLOWS:


(A)           ALL REFERENCES TO “WARRANTS” SHALL MEAN, AND ARE HEREBY REPLACED
WITH, THE “WARRANTS AND THE AMENDED WARRANT (AS DEFINED IN THAT CERTAIN
AMENDMENT AGREEMENT, DATED AS OF JANUARY 9, 2007, BETWEEN THE COMPANY AND
HIGHBRIDGE INTERNATIONAL LLC)”; AND


(B)           THE DEFINED TERM “TRANSACTION DOCUMENTS” IS HEREBY AMENDED TO
INCLUDE THIS AGREEMENT AND THE AMENDED WARRANT.

2


--------------------------------------------------------------------------------





 


(C)           AMENDED WARRANT.  THE EXISTING WARRANT, IS AMENDED AND RESTATED IN
ITS ENTIRETY AS SET FORTH IN EXHIBIT A HERETO (AS SO AMENDED, THE “AMENDED
WARRANT”) .


1.2.          EXCHANGE OF WARRANTS.  SIMULTANEOUS HEREWITH, THE INVESTOR SHALL
SURRENDER THE EXISTING WARRANT TO THE COMPANY, AND THE COMPANY SHALL ISSUE TO
THE INVESTOR THE AMENDED WARRANT IN REPLACEMENT THEREOF.


2.                                       REPRESENTATIONS AND WARRANTIES


2.1.          INVESTOR REPRESENTATIONS.  THE INVESTOR HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY:


(A)           OWNERSHIP OF WARRANT.  THE INVESTOR OWNS ALL RIGHT, TITLE AND
INTEREST (LEGAL AND BENEFICIAL) IN AND TO ALL OF THE WARRANT.


(B)           AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
PERFORMANCE OF ALL OBLIGATIONS OF THE INVESTOR HEREUNDER, HAVE BEEN DULY
AUTHORIZED BY THE INVESTOR.  THIS AGREEMENT CONSTITUTES THE VALID AND LEGALLY
BINDING OBLIGATION OF THE INVESTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE
REMEDIES.


(C)           GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR
FILING WITH, ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY ON THE
PART OF THE INVESTOR IS REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(D)           COMPLIANCE WITH OTHER INSTRUMENTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT RESULT IN A VIOLATION OF, OR DEFAULT UNDER, ANY
INSTRUMENT, JUDGMENT, ORDER, WRIT, DECREE OR CONTRACT KNOWN AND APPLICABLE TO
THE INVESTOR.


2.2.          COMPANY REPRESENTATIONS.  THE COMPANY REPRESENTS AND WARRANTS TO
THE INVESTOR:


(A)           AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY HEREUNDER, HAVE BEEN DULY
AUTHORIZED BY THE COMPANY.  THIS AGREEMENT CONSTITUTES THE VALID AND LEGALLY
BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE
REMEDIES.

3


--------------------------------------------------------------------------------





(B)           GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR
FILING WITH, ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY ON THE
PART OF THE COMPANY IS REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           COMPLIANCE WITH OTHER INSTRUMENTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT RESULT IN A VIOLATION OF, OR DEFAULT UNDER, ANY
INSTRUMENT, JUDGMENT, ORDER, WRIT, DECREE OR CONTRACT KNOWN AND APPLICABLE TO
THE COMPANY.


(D)           HOLDING PERIOD.  FOR THE PURPOSES OF RULE 144, THE COMPANY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, THE HOLDING PERIOD OF THE AMENDED
WARRANT (INCLUDING THE CORRESPONDING WARRANT SHARES) MAY BE TACKED ONTO THE
HOLDING PERIOD OF THE EXISTING WARRANT (IN THE CASE OF CASHLESS EXERCISE (AS
DEFINED IN THE AMENDED WARRANTS)), AND, IN THE ABSENCE OF ANY APPLICABLE CHANGE
IN THE SEC RULES, REGULATIONS OR STAFF INTERPRETATION, THE COMPANY AGREES NOT TO
TAKE A POSITION CONTRARY TO THIS SECTION 3(D).


3.                                       MISCELLANEOUS.


3.1.          GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


3.2.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING

4


--------------------------------------------------------------------------------





UPON THE SIGNATORY THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE
WERE AN ORIGINAL, NOT A FACSIMILE SIGNATURE.


3.3.          HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


3.4.          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


3.5.          NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


3.6.          FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


3.7.          NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


3.8.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THE COMPANY SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT
LEAST A MAJORITY OF THE AGGREGATE NUMBER OF REGISTRABLE SECURITIES ISSUED AND
ISSUABLE HEREUNDER, INCLUDING BY WAY OF A FUNDAMENTAL TRANSACTION (UNLESS THE
COMPANY IS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS GOVERNING FUNDAMENTAL
TRANSACTIONS SET FORTH IN THE AMENDED WARRANT).  THE INVESTOR MAY ASSIGN SOME OR
ALL OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY IN CONNECTION
WITH A TRANSFER BY THE INVESTOR OF ANY OF THE SECURITIES, IN WHICH EVENT SUCH
ASSIGNEE SHALL BE DEEMED TO BE THE INVESTOR HEREUNDER WITH RESPECT TO SUCH
ASSIGNED RIGHTS.


3.9.          NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

If to the Company:

 

iParty Corp.

270 Bridge Street, Suite 301

 

5


--------------------------------------------------------------------------------




 

Dedham, Massachusetts 02026

Telephone:(781) 329-3952

Facsimile:(781) 326-7143

Attention:Sal Perisano, CEO

 

With a copy to:

 

Posternak Blankstein & Lund LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199-800

Telephone:(617) 973-6100

Facsimile:(617) 367-2315

Attention:Donald H. Siegel, P.C.

 

If to the Investor,

 

Highbridge International LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York 1001

Attention:Ari J. Storc

Adam J. Chill

Facsimile:(212) 751-0755

Telephone:(212) 287-4720

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third AvenueNew York, New York 10022

Telephone:(212) 756-2000

Facsimile:(212) 593-5955

Attention:Eleazer N. Klein, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


3.10.        REMEDIES.  THE INVESTOR AND EACH HOLDER OF THE SECURITIES SHALL
HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL
RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY
OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER
ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY

6


--------------------------------------------------------------------------------





PROVISION OF THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS
SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY
REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS GRANTED BY LAW.  FURTHERMORE, THE COMPANY RECOGNIZES THAT IN THE
EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR DISCHARGE ANY OR ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT LAW MAY PROVE TO BE INADEQUATE
RELIEF TO THE INVESTOR.  THE COMPANY THEREFORE AGREES THAT THE INVESTOR SHALL BE
ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE
WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES AND WITHOUT POSTING A BOND OR
OTHER SECURITY.

[Signature Page Follows]

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Amendment Agreement to be duly executed as of the date
first written above.

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

IPARTY CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ SAL V. PERISANO

 

 

 

 

Name:

Sal V. Perisano

 

 

 

 

Title:

Chief Executive Officer

 

 

 

INVESTOR:

 

 

 

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

 

 

 

 

By:

HIGHBRIDGE CAPITAL

 

 

MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ ADAM J. CHILL

 

 

 

Name:

Adam J. Chill

 

 

 

Title:

Managing Director

 

 

8


--------------------------------------------------------------------------------